As filed with the U.S. Securities and Exchange Commission on January 30, 2015 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 50 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 51 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 600 San Diego, California 92130 (Address of Principal Executive Office) (858) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Morgan, Lewis & Bockius LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.50 to the Registration Statement of Brandes Investment Trust is being filed for the purpose of adding the audited financial statements and certain related financial information for the fiscal year ended September 30, 2014. BRANDES Brandes Global Equity Fund Class A – BGEAX Class C – BGVCX Class E – BGVEX Class I – BGVIX Brandes International Equity Fund Class A – BIEAX Class C – BIECX Class E – BIEEX Class I – BIIEX Brandes Emerging Markets Value Fund Class A – BEMAX Class C – BEMCX Class I – BEMIX Brandes International Small Cap Equity Fund Class A – BISAX Class C – BINCX Class I – BISMX Prospectus January30, 2015 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Brandes Global Equity Fund 1 Funds’ investments, risks, fees and past BrandesInternational Equity Fund 6 performance. BrandesEmerging Markets Fund 11 Brandes International Small Cap EquityFund 17 INVESTMENT OBJECTIVE, POLICIES AND RISKS INVESTMENT OBJECTIVE, POLICIES AND RISKS 23 This section provides details about the Investment Objectives 23 Fund’s’ investment strategies and risks. Investment Policies 23 Principal Risks of Investing in the Funds 26 Portfolio Holdings 28 FUND MANAGEMENT FUND MANAGEMENT 29 Review this section for information about The Investment Advisor 29 the organizations and people who oversee. Portfolio Managers 30 the Funds. Other Service Providers 42 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 43 This section explains how shares Description of Classes 43 are valued and how to purchase and sell Class A Shares 45 shares, and provides information on Class C Shares 48 dividends, distributions and taxes. Class E Shares 48 Class I Shares 48 Shareholder Servicing Plan 49 Distribution Plan 49 Additional Payments to Dealers 49 Anti-Money Laundering 49 Pricing of Fund Shares 50 Purchasing and Adding to Your Shares 51 Exchanging Your Shares 53 Selling Your Shares 53 Policy On Disruptive Trading 55 Dividends and Distributions 57 Taxes 57 INDEX DESCRIPTION INDEX DESCRIPTIONS 58 This section provides a description of the market indices mentioned in this Prospectus. FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS 59 Review this section for details on selected financial statements of the Funds. PRIVACY NOTICE PN-1 Table of Contents - Brandes Equity Funds Prospectus SUMMARY SECTION Brandes Global Equity Fund Investment Objective The Brandes Global Equity Fund (the “Global Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page43 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-78 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class E Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) None* 1.00%# None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class E Class I Management Fees 0.80% 0.80% 0.80% 0.80% Distribution (12b-1) Fees 0.25% 0.75% None None Other Expenses Shareholder Servicing Fees None 0.25% 0.25% None Other Expenses(1) 0.68% 0.68% 0.68% 0.73% Total Other Expenses 0.68% 0.93% 0.93% 0.73% Total Annual Fund Operating Expenses 1.73% 2.48% 1.73% 1.53% Less:Fee Waiver and/or Expense Reimbursement -0.48% -0.48% -0.48% -0.53% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.25% 2.00% 1.25% 1.00% * Investments of $1million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Global Fund’s ClassA, ClassC, ClassE and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.25% for ClassA and ClassE, 2.00% for Class C, and 1.00% for ClassI as percentages of the respective Fund classes’ average daily net assets through January31, 2016 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section
